Opinion by
Winkler, J.
§ 732. Policeman's salary; reduction of after commencement of employment. Where a policeman employed by the year at $100 per month was duly notified of the passage of a resolution by the council reducing the pay of such employees to $75 per month, and afterwards con*401tinued in the service, drawing and receipting for the latter sum each month until the end of his term, and entered no protest against the amount, nor claimed any greater pay, held that, by his acts and by his silence, he acquiesced in the acts of the city council reducing his pay to $75' per month, and could not go behind such acquiescence and recover a larger sum for his services. [Dillon qn Municipal Corp. §§ 169, 170; 2 Pars, on Cont. 792 et seq. note 5, p. 795; Welland Canal Co. v. Hathaway, 8 Wend. 481.]
March 14, 1879.
Reversed and rendered.